Case: 16-50646      Document: 00513959467         Page: 1    Date Filed: 04/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                  April 19, 2017
                                      No. 16-50646
                                                                                  Lyle W. Cayce
                                                                                       Clerk
RUSSELL R. CERVANTES; STEPHANIE FAZ; DANIEL YOUNG; JOHN
WARD,

              Plaintiffs – Appellants,

v.

JAMES ADAM COTTER; MARCUS P. ROGERS, in his Capacity as Court
Appointed Temporary Administrator Pending Contest of the Estate of James
Franklin Cotter,

              Defendants – Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CV-287


Before SMITH, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       The appellants in this case challenge the magistrate judge’s decision to
reduce an award of attorneys’ fees solely because of the limited success
obtained. We VACATE the award of attorneys’ fees and REMAND for
reconsideration in light of this opinion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-50646         Document: 00513959467         Page: 2    Date Filed: 04/19/2017



                                        No. 16-50646
                                               I.
       Russell Cervantes, Stephanie Faz, Daniel Young, and John Ward (the
Appellants) sued Cotter & Sons, Inc., James Cotter, Sr., and James A. Cotter,
Jr. 1 (the Appellees), alleging violations of the Fair Labor Standard Act’s
overtime compensation requirements and its prohibition of retaliatory
termination. 2 29 U.S.C. §§ 207, 215. The parties filed cross-motions for
summary judgment. The magistrate judge 3 granted the Appellees’ motion for
summary judgment as to the Appellants’ retaliation claim, but granted in part
the Appellants’ motion as to their overtime compensation claim. Specifically,
the magistrate judge concluded that the Appellants were not entitled to recover
liquidated damages, 4 but could recover the amount of unpaid overtime
compensation owed to them—a total of $408.99. 5
       Thereafter, the Appellants filed their motion for attorneys’ fees and costs
under 29 U.S.C. § 216(b) and Federal Rule of Civil Procedure 54, seeking
$14,838.40 and $708.40, respectively. 6              Ultimately, the magistrate judge
entered an order reducing the lodestar in this case in light of the low amount
of damages recovered. In so doing, however, the magistrate judge failed to
follow our case law holding that the lodestar may not be reduced solely because


       1   President and Vice-President of Cotter & Sons Inc., respectively.
       2 The Appellants also alleged a violation of the FLSA’s minimum wage requirements.
See 29 U.S.C. § 206. However, as the magistrate judge noted, “[t]hat claim is not part of the
issues raised by the four named plaintiffs,” and so it was not addressed in the magistrate
judge’s summary judgment order.
       3As authorized by 28 U.S.C. § 636(c), the parties consented to a United States
Magistrate Judge conducting all proceedings and deciding all issues in this case.
       4See 29 U.S.C. § 216(b) (providing that employers who violate § 207 or § 215 may be
required to pay “an additional equal amount as liquidated damages”).
       The amounts awarded to each employee are as follows: Russell Cervantes: $20.25;
       5

Stephanie Faz: $131.63; John Ward: $199.50; Daniel Young: $58.50.
       See 29 U.S.C. § 216(b) (“The court in such action shall, in addition to any judgment
       6

awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the
defendant, and costs of the action.”).
                                                2
     Case: 16-50646       Document: 00513959467         Page: 3     Date Filed: 04/19/2017



                                       No. 16-50646
of the “results obtained.” See Black v. SettlePou, P.C., 732 F.3d 492, 503 (5th
Cir. 2013); Saizan v. Delta Concrete Prods. Co., 448 F.3d 795, 799–803 (5th Cir.
2006); Singer v. City of Waco, Tex., 324 F.3d 813, 829–30 (5th Cir. 2003).
Because the magistrate judge relied solely on the “results obtained” to reduce
the lodestar, we conclude that the fee award should be vacated and the
magistrate judge should reassess the fee determination in light of our
precedents.
                                             II.
       Accordingly, we VACATE that award and REMAND for determination
of a fee award consistent with this opinion. 7




       7 The magistrate judge should also address the issue of attorneys’ fees to the
Appellants as prevailing parties on appeal. See Gagnon v. United Technisource, Inc., 607 F.3d
1036, 1044 (5th Cir. 2010) (“‘An additional fee to compensate counsel for their services in
connection with the appeal can be awarded in a [FLSA] case when the appellate court
considers such an award appropriate.’” (quoting Montalvo v. Tower Life Building, 426 F.2d
1135, 1150 (5th Cir. 1970))); Reeves v. Int’l Tel. & Tel. Corp., 616 F.2d 1342, 1354 (5th Cir.
1980) (awarding attorneys’ fees incurred on appeal under § 216(b)).
                                              3